810 F.2d 202
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Petitioner-Appellant,v.George HANCOCK, Respondent-Appellee.
No. 86-5891.
United States Court of Appeals, Sixth Circuit.
Nov. 5, 1986.

Before KENNEDY and MILBURN, Circuit Judges, and BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination of the record, petitioner having declined to file a timely informal brief, this panel agrees unanimously that oral argument is not needed.   Rule 34(a), Federal Rules of Appellate Procedure.


2
In this action for habeas corpus relief, petitioner attacks the constitutionality of his confinement pursuant to a 1983 assault conviction.   The district court ultimately adopted the magistrate's recommendation to dismiss for want of exhaustion of state court remedies.   Petitioner appealed.   On appeal petitioner moves for the appointment of appellate counsel and has declined to file an informal brief as requested by the Court.


3
Upon examination of the record we affirm for the reasons set forth in the opinions of the magistrate and the district court.


4
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


5
It is ORDERED that the motion for counsel be denied and that the final order of the district court be affirmed.